Case: 10-20877     Document: 00511746787         Page: 1     Date Filed: 02/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 3, 2012
                                     No. 10-20877
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PATRICK SCOTT BIGELOW,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-500-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Patrick Scott Bigelow appeals the sentence imposed following his guilty
plea conviction for bank robbery, car jacking, and brandishing a firearm during
a crime of violence. Bigelow argues that the district court’s order of restitution
to one of the victims was not supported by sufficient evidence. Because Bigelow
challenges the district court’s reliance on the presentence report (PSR) to
determine the amount of restitution and did not object on this ground in the
district court, we review only for plain error. See United States v. Maturin, 488

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20877    Document: 00511746787       Page: 2   Date Filed: 02/03/2012

                                   No. 10-20877

F.3d 657, 659-60 (5th Cir. 2007). To show plain error, Bigelow must show a clear
or obvious error that affected his substantial rights. Id. at 660 (citation omitted).
If he makes such a showing, “this court may, in its discretion, grant the
defendant relief if the error seriously affects the fairness, integrity, or public
reputation of judicial proceedings.”      Id. (internal quotations and citations
omitted).
      Bigelow presented no argument or evidence in the district court to suggest
that the information in the PSR generally or the victim’s statement of loss, from
which the PSR derived the restitution amount, were materially untrue or
unreliable. See United States v. Smith, 528 F.3d 423, 425 (5th Cir. 2008). Nor
does he now explain how the information in the PSR is untrue or inaccurate. See
id. In light of these absences, Bigelow has failed to show that the district court
erred in adopting the facts contained in the PSR and using them to determine
restitution. See id. In any event, whether the victim required and received the
therapy for which he requested restitution is a factual issue that was capable of
resolution in the district court, and thus cannot constitute plain (clear or
obvious) error. See, e.g., United States v. Chung, 261 F.3d 536, 539 (5th Cir.
2001).
      The judgment of the district court is AFFIRMED.




                                         2